Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nardi (5,480,304) in view of Mullaly et al. (2014/0162212).
Nardi teaches a dental restoration assembly system comprising a connecting device 7 having a hollow tubular body featuring an open lumen between a connecting device distal end and a connecting device proximal end (see fig. 1 which shows the hollow tubular body with the open lumen and a proximal and distal end), the lumen  featuring a female connection interface 6 (see fig. 1), and wherein said external surface features a non-smooth surface featuring a groove (such element 7a provides a grooved surface), an interface member 8/10 featuring a non-customizable distal portion 10 and a customizable proximal portion 8 featuring a lumen 9/11 (see fig. 1), the distal portion defining a dental implant anchor coupling interface 10 (see fig. 2, such that the threads, fig. 3 showing connected to implant 13), the proximal portion having an elevated rim that is configured according to a shape, angle and vertical dimension of an individual’s gingival morphology (see fig. 3 which shows it placed in the gingival tissue, therefore, it is of a shape, angle, and dimension as claimed ), wherein the elevated rim defines a transgingival collar of the dental restoration assembly (see fig. 3), and wherein the lumen is configured to receive and be affixed with the connecting device 7 along the external surface (see fig. 1), such that when coupled with one another, the female connection interface is disposed wholly within the lumen of said interface member (see fig. 1), and a prosthesis connecting device having a distal portion 1, a medial portion 5 and a proximal portion 3, the proximal portion featuring a body configured for facilitating parallel alignment of said prosthesis connecting device relative to adjacent dental or prosthetic structures (it is noted that the structure is capable of functioning as claimed depending on the use), the medial portion 5 featuring a retention connection platform (see figs. 1-2) for securely affixing with a prosthodontic restoration in the form selected from a crown, bridge, or denture (see fig. 3), the distal portion 1 featuring a male connecting interface corresponding to said female connection interface of said connecting device (see fig. 1), such that when coupled along said female connecting interface the prosthesis connecting device provides a releasable connecting with the connecting device (see fig. 1, 3-4, abstract), and wherein the assembly is configured such that when coupled with one another the interface member and the connecting device are disposed within gingival tissue (see fig. 3). Nardi teaches the invention as substantially claimed and discussed above, including the external surface of the connecting device having a groove, but does not specifically teach a plurality of grooves. 
Mullay teaches a dental restoration assembly system comprising a connecting device 50 having a hollow tubular body featuring an open lumen between a connecting device distal end and a connecting device proximal end, said tubular body featuring an external surface and an internal surface, said lumen featuring a female connection interface along the internal surface of the tubular body (see fig. 13, such that the grooves are the female interface) and wherein the external surface features a non-smooth surface providing a high surface area featuring grooves (see fig. 10) and an interface member 13. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify to modify the single groove on the connecting device as taught by Nardi with a plurality of grooves as taught by Mullay in order to provide a more secure connection of the connecting device to the interface device. Further it is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the single groove of Nardi to be a plurality of grooves, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04, VI, B).
With respect to claim 16, Nardi further teaches wherein the female connection interface is provided adjacent to the distal end of the connecting device (see fig. 1).
With respect to claim 17, Nardi further teaches wherein the female connection interface is provided in the form of a friction fit recess (col. 3, ll. 25-37).
With respect to claim 18, Nardi further teaches the female connection interface is provided in the form of a snap fit recess (see fig. 1, col. 3, ll. 25-37, further the recess can be a recess for accepting a snap fit element).
With respect to claim 21, Nardi further teaches the proximal end of the connecting device (portion below element 7a being the proximal portion) further comprises a wide base with respect to the distal end of the connecting device providing a wide device configuration (see fig. 1).
With respect to claim 22, Nardi further teaches the male connecting interface is provided in the form of a friction fit connection interface (col. 3, ll. 25-37).
With respect to claim 23, Nardi further teaches the male connecting interface is provided in the form of a snap fit connection interface (col. 3, ll. 25-37).
With respect to claim 24, Nardi further teaches with respect to claim 24, wherein medial portion features a shoulder provided for interfacing with a distal portion of the restoration (see figs. 1-2, such that portion has shoulders).
With respect to claim 25, Nardi further teaches wherein the prosthesis connecting device is a unitary device (see fig. 2, col. 2, ll. 51-55, such that one connected the are unitary, i.e. a single unit).
With respect to claim 26, Nardi further teaches wherein the prosthesis connecting device is multi-piece device including a first portion corresponding to the distal portion and a second portion correspond to the medial portion and the proximal portion (see fig. 1), wherein the first portion and the second portion may be coupled form one another (see fig. 2, col. 2, ll. 51-55, such that the first portion 1 is coupled to the second portion 3/5 to make the unitary device). 
With respect to claim 28, Nardi further teaches wherein when coupled with one another, the proximal end of the interface member and the proximal portion of the connecting device are in alignment with one another (see fig. 3 such that they are capable of being aligned with each other when connected).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nardi (5,480,304) in view of Mullaly et al. (2014/01622123) as applied to claim 15 above, and further in view of Fischler et al. (2021/0220095, note date of foreign).
Nardi/Mullaly teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein at least a portion of the internal surface further comprises threading and wherein the threading is provided adjacent to the distal end of the connection device or the proximal endo of the connections device.
Fischler teaches a connecting device 1 having a hollow tubular body featuring an open lumen 14 between a connecting device distal end and a connecting device proximal end (see fig. 3), the tubular body featuring an external surface and an internal surface, the lumen featuring a female connection interface 131 along the internal surface and the connecting device further comprising at least a portion of the internal surface further comprises a threading 1321 and the threading is provided adjacent to the distal end of the connection device (see fig. 3 such that it is adjacent, next to the distal end, it is noted that adjacent is a relative term and therefore the location meets the claimed limitation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the connecting device taught by Nardi/Mullaly to include the additional threads as taught by Fischler in order assist in placing or removing the connecting device (see pars. 25-26 of Fischler).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/11/2022